The case at bar may be distinguished, in my opinion, from that ofWindham v. Black Creek School District No. 9, 143 S.C. 511,141 S.E., 896, which followed the holding in Hughesv. School District, 66 S.C. 259, 44 S.E., 784, 786.
In the Hughes case, the Court approved this charge: "The board of trustees have a right to make a contract. They can call a meeting, or they can get together and agree on it. It is not necessary, as I take it, that they should actually designate the time and place. They can discuss the matter on theirfarms, and, if two agree, and they elect a teacher, that is sufficient,as I take it, in the eye of the law." (Italics added.)
In this case, I do not find any evidence showing that two of the trustees agreed to elect the plaintiff as teacher of the school. The only meeting held was that of the patrons of the school at which only one of the trustees, the chairman of the board, attended. He consented to the plaintiff's selection by the patrons. While he testified that another member of the board; in advance of that meeting, had told him that he would approve what the chairman did, there is no evidence that that trustee afterwards agreed with the chairman as to the plaintiff's election. According to the testimony, there was a promise to agree in the future; there was no agreement. The third trustee, it appears, did not agree or consent, or promise to agree or consent, to the plaintiff's election.
I again call attention to the suggestion I made in theWindham case, that there ought to be more formality in the matter of electing public school teachers. The law recognized in this state as to the election of teachers leaves such important matters too open to confusion and dispute. *Page 384